NO. 07-13-0008-CV
                            IN THE COURT OF APPEALS
                      FOR THE SEVENTH DISTRICT OF TEXAS
                                    AT AMARILLO
                                       PANEL B
                                JANUARY 28, 2013
                          ____________________________
                         In re TERRY BLANKENSHIP, Relator
                           ___________________________


                                  Order of Dismissal
                           __________________________
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Relator Terry Blankenship filed a petition for writ of mandamus on June 5, 2012,

but failed to pay the $125 filing fee required under Texas Rule of Appellate Procedure 5.

We informed relator, by letter dated January 11, 2013, that the filing fee was

outstanding and that the appeal would be dismissed unless it was paid by January 22,

2013. TEX. R. APP. P. 42.3(c); see Holt v. F.F. Enterprises, 990 S.W.2d 756 (Tex. App.–

Amarillo 1998, pet. ref’d). The fee has not been paid to date. Nor does the record show

him to be indigent or having requested leave to proceed as an indigent.


      Because relator has failed to pay the requisite filing fee as directed by the court,

we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).




                                       Per Curiam